The opinion of the Court was delivered by
Duncan J.
The only evidence appearing on the record was, the administration account settled in the Orphans’ Court; and upon this the Court charged the jury, that it was not open to investigation. This would preclude the defendant from shewing errors on the face of the account, and would preclude the jury from investigating those errors. We cannot help perceiving, that the evidence is not all on the record, and therefore, we proposed to the counsel for the defendants in error, to place it there by consent. This not being done, we *249must decide upon the record as it is. We are of opinion, that the charge of the Court was erroneous. The judgment, therefore, should be reversed, and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.*

 This point appears to have received the decision of this Court as early as the year 1786, in the case of Marriott et ux. v. Davey et al. executors, 1 Dall. 164. [Reporters.